                     3:20-cv-03233-SEM-TSH # 152   Page 1 of 6
                                                                                   E-FILED
                                                       Wednesday, 12 May, 2021 07:38:34 AM
                                                              Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
CHUNG CHUI WAN,                      )
   Petitioner,                       )
                                     ) Case no.
               vs.                   ) 3:20-cv-03233
                                     ) Judge Sue E. Myerscough
                                     )
MICHEL DALE DEBOLT                   )
    Respondent                       )
         MOTION FOR DISCOVERY REGARDING ATTORNEYS' FEES

         NOW COMES the Petitioner, CHUNG CHUI WAN, referred to as

WAN, through her attorneys, Akerman LLP and Hensley Sendek Law

LLC,

    1. On September 8, 2020, the Petitioner filed the Verified

         Complaint and Petition for Return of the Minor Children in

         Accordance with the Hague Convention and Motion for

         Expedited Return and Hearing Instanter with this Court. (Dkt.

         1).

    2. On May 3, 2021, this Court granted the Petitioner’s Petition for

         Return of the Minor Children and ordered that the minor

         children return to Hong Kong. (Dkt. 146).

    3. The Petitioner requested “an Order requiring Respondent to pay

         Petitioner’s expenses and costs, including transportation costs,



                                       1
58181043;1
                     3:20-cv-03233-SEM-TSH # 152       Page 2 of 6




         housing costs, etc. and Petitioner’s attorney’s fees” pursuant to

         22 U.S.C. § 9007 (b)(3).

    4. The May 3, 2021 Order entered by this Court requires the

         Petitioner to file a Motion and supporting evidence of her

         reasonable and necessary expenses, including evidence of

         attorney’s hours and rates. (Dkt. 146 at 41-42).

    5. In    order   for   this    Court       to   assess     the   necessity   and

         reasonableness of Petitioner’s attorney’s fees and costs incurred

         for the return of the children to Hong Kong, it will be helpful to

         the Court to be provided with Respondent fees.

    6. For example, Petitioner believes that Respondent's counsel's

         hourly rates will be informative in ascertaining a reasonable

         hourly rate for this matter. If Respondent's counsel's rates are

         higher than or comparable to Petitioner's, it will bear upon any

         argument     made    by    Respondent          that     those   rates   are

         unreasonable.     Similarly, if the number of attorney hours

         expended by Respondent's counsel are comparable to or exceed

         those expended by Petitioner, that fact will be informative in

         ascertaining the necessity of those hours.



                                           2
58181043;1
                   3:20-cv-03233-SEM-TSH # 152   Page 3 of 6




    7. On May 5, 2021, counsel for Petitioner wrote to counsel for

         Respondent requesting to exchange, for all participating law

         firms, a monthly breakdown of attorneys’ fees by individual

         attorney, hourly rate, and hours expended.            Counsel for

         Respondent did not initially respond to this request.       After

         Petitioner's counsel re-inquired on May 7, 2021, counsel for

         Respondent stated that "We are not under an obligation to

         produce our bills and we are not in agreement to producing

         them."

    8. It is undisputed that Respondent had as many as seven (7)

         attorneys present at Trial in this case and as many as five (5)

         attorneys present for depositions.

    9. Further, Respondent testified at Trial that he spent in excess of

         $1,000,000.00 in attorney’s fees and costs to prevent the return

         of the children to Hong Kong and the attorney’s fees and costs

         incurred by Petitioner to seek the return of the children must

         be viewed in light of the work, labor and efforts advanced on

         Respondent’s behalf.

    10.       Petitioner is informed and reasonably believes that the

         amount of attorney’s fees and costs incurred by Respondent in

                                     3
58181043;1
                    3:20-cv-03233-SEM-TSH # 152   Page 4 of 6




         this matter was at least double the amount of attorney’s fees

         and costs incurred by Petitioner in this matter.

    11.       Without Respondent’s production of the information

         requested above, Petitioner will be prejudiced and unable to

         defend against Respondent’s arguments that an award of the

         attorney’s fees and costs, travel costs and the like that she has

         incurred to return the children to Hong Kong are not reasonable

         and necessary.

         WHEREFORE, the Petitioner CHUNG CHUI WAN respectfully

requests that this Court order that:

         A. the parties produce (by close of business May 14, 2021), for

all participating law firms, a monthly breakdown of attorneys’ fees by

individual attorney, hourly rate, and hours expended, as well as

         B. total amounts paid to each expert (whether testifying or

consulting).

              Respectfully submitted,
                                             /s/Jessica Hensley Sendek
                                               Counsel for Petitioner
Timothy K. Sendek
Akerman LLP
71 S. Wacker Dr., 47th Floor
Chicago, Illinois 60606
Tel. 312-870-8007
tim.sendek@akerman.com

                                      4
58181043;1
              3:20-cv-03233-SEM-TSH # 152   Page 5 of 6




Jessica L. Sendek
Hensley Sendek Law LLC
124 S. County Farm Road, Suite B1
Wheaton, Illinois 60187
Tel. (630) 358-9029
jessica@hensleysendeklaw.com
Counsel for Petitioner




                                5
58181043;1
                    3:20-cv-03233-SEM-TSH # 152   Page 6 of 6




                        CERTIFICATE OF SERVICE
         I certify that on the date given below, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF
system which will send notice to all counsel of record in accordance
with Fed. R. Civ. P. 5(b)(2)(E).



                                          /s/Jessica Hensley Sendek

         May 12, 2021




                                      6
58181043;1
